Citation Nr: 0616068	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes of the cervical spine.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes of the lumbar spine.

3.  Entitlement to service connection for right knee 
arthroplasty, to include as secondary to the veteran's 
service-connected degenerative changes of the lumbar and 
cervical spine.

4.  Entitlement to service connection for left knee 
arthroplasty, to include as secondary to the veteran's 
service-connected degenerative changes of the lumbar and 
cervical spine.

5.  Entitlement to service connection for a psychiatric 
disability, to include depression, to include as secondary to 
the veteran's service connected disabilities.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1941 until 
October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from March 2004, December 2004, and August 2005 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in .Lincoln, Nebraska.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
degenerative changes of the cervical spine have been 
manifested by subjective complaints of pain, productive of no 
more than moderate limitation of motion; the competent 
evidence does not attribute any neurologic manifestations to 
the service-connected cervical spine disability.

2.  Throughout the rating period on appeal, the veteran's 
degenerative changes of the lumbar spine have been manifested 
by subjective complaints of pain, productive of no more than 
moderate limitation of motion, with no more than mild 
neurological deficit.

3.  The competent evidence does not show that the veteran's 
right knee arthroplasty is causally related to active service 
or to his service-connected degenerative changes of the 
lumbar and cervical spine.

4.  The competent evidence does not show that the veteran's 
left knee arthroplasty is causally related to active service 
or to his service-connected degenerative changes of the 
lumbar and cervical spine.

5.  The competent evidence does not show that any current 
psychiatric disability is causally related to active service 
or to the veteran's service-connected degenerative changes of 
the lumbar and cervical spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for degenerative changes of the cervical 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (as in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (effective from September 26, 2003).

2.  The schedular criteria for an initial evaluation in 
excess of 20 percent for degenerative changes of the lumbar 
spine, prior to September 23, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect prior to September 23, 
2002).

3.  The schedular criteria for a separate 20 percent initial 
staged evaluation, but no higher, for orthopedic 
manifestations of the service-connected degenerative changes 
of the lumbar spine, from September 23, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (as in effect prior to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003).

4.  The schedular criteria for a separate 10 percent initial 
staged evaluation, but no higher, for neurologic 
manifestations of the service-connected degenerative changes 
of the lumbar spine, from September 23, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to, and from, September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 
8525, and 8526 (2005).

5.  Right knee arthroplasty is not proximately due to or the 
result of the veteran's service-connected degenerative 
changes of the cervical and lumbar spine and was not incurred 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).

6.  Left knee arthroplasty is not proximately due to or the 
result of the veteran's service-connected degenerative 
changes of the cervical and lumbar spine and was not incurred 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).

7.  A psychiatric disability, to include depression, is not 
proximately due to, or aggravated by, the veteran's service-
connected degenerative changes of the cervical and lumbar 
spine, and was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of August 2004 and June 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  

Specifically regarding the veteran's secondary service 
connection claims, the notice provided did not inform the 
veteran as to the rating criteria for knee disabilities, nor 
was the veteran informed as to the law pertaining to 
effective dates.  However, because the instant decision 
denies the veteran's secondary service connection claims, no 
disability rating, nor effective date, will be assigned as to 
these matters.  As such, there can be no possibility of any 
prejudice to the veteran.

With respect to the veteran's claims of entitlement to higher 
evaluations for degenerative changes of the cervical and 
lumbar spine, it is noted that, because the March 2004 rating 
decision granted the veteran's claims of entitlement to 
service connection, such claims are now substantiated.  As 
such, his filing of a notice of disagreement as to the March 
2004 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statements of the case (SOCs), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the cervical 
and lumbar spine disabilities at issue (38 C.F.R. § 4.71a, 
DCs 5290, 5292, 5293, and 5242, 5243), and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the 20 percent evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disabilities 
at issue.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the August 2004, June 2005 
and October 2005 Statements of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable March 2004 decision that is the basis of this 
appeal was decided prior to the issuance of appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Evaluation of evidence

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



Discussion

I.  Increased rating

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

In the present case, the evidence reveals disc disease of the 
cervical spine and lumbar spine, necessitating analysis under 
the schedular criteria pertaining to intervertebral disc 
syndrome.  As such, both revisions of the rating schedule 
noted above must be considered.

A.  Cervical spine

Throughout the rating period on appeal, the veteran has been 
assigned a 20 percent evaluation for degenerative changes of 
the cervical spine.  The Board will first consider whether 
the rating criteria in effect prior to September 23, 2002, 
afford a basis for an increased rating.  

Prior to September 23, 2002, the veteran's degenerative 
changes of the cervical spine are evaluated under the rating 
criteria for arthritis.  Under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002), degenerative arthritis is rated 
based on limitation of motion of the affected joint.  

Limitation of cervical spine motion is addressed under 
Diagnostic Code 5290.  Under that Code section, a 20 percent 
rating is warranted for moderate limitation of motion.  To 
achieve the next-higher 30 percent evaluation, the evidence 
must demonstrate severe limitation of motion.  Moreover, in 
evaluating the extent of disability, the Board must consider 
additional functional impairment due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

The Board has reviewed the record and observes that, per a 
December 2000 communication from his accredited 
representative, the veteran expressed his refusal to report 
for a VA examination in connection with the present claim.  
As a result of such failure to report for a compensation and 
pension examination, the file contains only one medical 
report referable to the cervical spine during the period in 
question.  However, as set forth under 38 C.F.R. § 4.1, it is 
essential that each disability be viewed in relation to its 
history.  See  also Schafrath v. Derwinski, 1 Vet. App. 589, 
592. (1995).  In this vein, private treatment records dated 
from 1974 and 1977 will be also be considered, as 
appropriate, for the period prior to September 23, 2002.

Following a review of the competent evidence, the Board finds 
that the veteran's disability picture is consistent with the 
20 percent evaluation currently assigned for moderate 
limitation of cervical motion and that a higher rating is not 
warranted.  Indeed, while an August 2000 treatment report 
written by D. W. S., M.D. revealed a finding of "rather 
limited range of motion about the neck," no specific range 
of motion results were noted.  That August 2000 treatment 
report also failed to discuss any additional limitation of 
function due to pain, weakness or related factors from which 
a higher evaluation may be based under 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   
In fact, the August 2000 treatment report does not even 
indicate subjective complaints of neck pain.  To the 
contrary, only low back pain is noted.  The earlier private 
treatment records dated from 1974 to 1977 similarly fail to 
indicate severe limitation of motion or functional impairment 
comparable therewith.  Such evidence could potentially have 
been established upon VA examination, but the veteran, on the 
advice of his accredited representative, voluntarily chose 
not to report.  As a consequence, the record lacks sufficient 
evidence from which an increased rating could be supported.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
prior to September 23, 2002.  In this regard, Diagnostic Code 
5293, for intervertebral disc syndrome, provides that a 40 
percent evaluation is warranted when severe, with recurring 
attacks, with intermittent relief.  

The August 2000 treatment report written by Dr. D. W. S. 
notes complaints of numbness in the feet.  Objectively, there 
was a loss of reflexes in the legs.  However, it is not 
indicated whether such symptomatology was attributable to the 
veteran's cervical spine disability.  However, even if it 
were conceded that the symptoms indicated in August 2000 were 
due to the veteran's degenerative changes of the cervical 
spine, such evidence, standing alone, is not reflective of a 
disability picture characterized by severe intervertebral 
disc syndrome.  Therefore, assignment of the next-higher 40 
percent rating under the old version of Diagnostic Code 5293 
is not appropriate here.  

No other Diagnostic Codes in effect prior to September 23, 
2002, are relevant to the claim at issue.  Indeed, as there 
is no evidence of vertebral fracture, Diagnostic Code 5285 is 
not for application.  Similarly, as the evidence fails to 
establish ankylosis, or demonstrate disability comparable 
therewith, Diagnostic Codes 5286 and 5287 do not apply.   
There are no other relevant Code sections for consideration. 

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative changes of the 
cervical spine.  In this regard, it is noted that the claims 
file does not contain any medical evidence pertinent to the 
cervical spine during the period in question.  Again, the 
Board will consider the history of such disability in 
evaluating the claim.  See 38 C.F.R. § 4.1; See  also 
Schafrath v. Derwinski, 1 Vet. App. 589, 592. (1995).  
 
As noted above, one relevant orthopedic Diagnostic Code for 
consideration is Diagnostic Code 5290, concerning limitation 
of motion of the cervical spine.  
The historical evidence of record, as discussed above, does 
not directly address cervical spine range of motion.  
However, an August 2000 treatment report written by D. W. S., 
M.D. revealed a finding of "rather limited range of motion 
about the neck."  Based on this finding, a 20 percent 
evaluation for moderate limitation of motion under Diagnostic 
Code 5290 is found to be appropriate.  The record does not 
establish additional functional limitation such as to allow 
for a finding that the veteran's disability picture more 
nearly approximates severe limitation of motion.  As such, a 
rating in excess of 20 percent is not possible under 
Diagnostic Code 5290.  

The Board finds that there are no other orthopedic Diagnostic 
Codes relevant to the evaluation of the veteran's claim.  As 
previously noted, Diagnostic Codes 5285 (vertebral fracture) 
and 5286-5287 (ankylosis) are not for application here.  
Similarly, as the disability in question involves the 
cervical spine, Diagnostic Code 5295, concerning lumbosacral 
strain, does not apply.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected cervical spine disability.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  However, as gleaned 
from an August 1974 treatment report, the veteran's 
radiculopathy is attributable to a protrusion of the lumbar 
disc spaces.  There is no competent evidence to show any 
neurologic involvement as to the cervical disability.  As 
such, there is no basis for assigning a compensable 
neurologic evaluation under the revised version of Diagnostic 
Code 5293.  Indeed, to rate such radiculopathy in the 
evaluation of both the cervical and lumbar disabilities would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2004) [ the evaluation of the same disability under 
various diagnoses is to be avoided].  As such, the Board will 
evaluate the veteran's neurologic symptomatology when 
addressing his lumbar disability and no compensable 
neurologic evaluation will be designated with respect to the 
degenerative changes of the cervical spine.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative changes of the cervical spine.  It has been 
determined that the veteran is entitled to a 20 percent 
rating under Diagnostic Code 5290 for his orthopedic 
manifestations, and that a compensable neurological 
evaluation is not for application here.  Those ratings must 
now be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The veteran's other service-
connected disabilities for which he is assigned compensable 
evaluations include degenerative changes of the lumbar spine 
(20 percent disabling) and tinnitus (10 percent disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 40 
percent is derived.  These combined ratings do not exceed the 
combined 40 percent evaluation currently in effect.  
Moreover, because a separate evaluation for neurologic 
manifestations has not been assigned, the single 20 percent 
rating for degenerative changes of the cervical spine remains 
appropriate.   

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2005).  Under the general 
rating formula for diseases and injuries of the spine, a 20 
percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees, or the combined range of motion 
of the cervical spine is not greater than 170 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; Diagnostic Code 5242, for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, upon VA 
examination in February 2004, the veteran had forward flexion 
of the cervical spine from 0 to 30 degrees.  A subsequent 
September 2004 VA examination showed cervical spine flexion 
from 0 to 35 degrees.  As such, the criteria for the next-
higher evaluation under the general rating formula for 
diseases and injuries of the spine have not been satisfied.  
In so finding, the Board has appropriately considered 
additional functional impairment per 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board notes the veteran's complaints of 
persistent neck pain raised at the February 2004 VA 
examination.  At that time he also complained of flare-ups 
and indicated that he took Tylenol for pain management.  
However, objective examination showed that the musculature of 
the neck was strong and there were no postural abnormalities 
or fixed deformities.  Painful motion of the cervical spine 
was noted upon examination but, the evidence as whole simply 
does not reveal a disability picture more nearly 
approximating the next-higher 30 percent evaluation under the 
general rating formula.  

In conclusion, throughout the entirety of the rating period 
on appeal, the currently assigned 20 percent evaluation for 
degenerative changes of the cervical spine is appropriate and 
there is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

B.  Lumbar spine

Throughout the rating period on appeal, the veteran has been 
assigned a 20 percent evaluation for degenerative changes of 
the lumbar spine.  The Board will first consider whether the 
rating criteria in effect prior to September 23, 2002, afford 
a basis for an increased rating.  

Prior to September 23, 2002, the veteran's degenerative 
changes of the lumbar spine are evaluated under the rating 
criteria for arthritis.  Under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis is rated based 
on limitation of motion of the affected joint.  

Limitation of lumbar spine motion is addressed under 
Diagnostic Code 5292.  Under that Code section, a 20 percent 
rating is warranted for moderate limitation of motion.  To 
achieve the next-higher 40 percent evaluation, the evidence 
must demonstrate severe limitation of motion.  Moreover, in 
evaluating the extent of disability, the Board must consider 
additional functional impairment due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

As previously discussed, in a December 2000 communication 
from his accredited representative, the veteran expressed his 
refusal to report for a VA examination in connection with the 
present claim.  As a result of such failure to report for a 
compensation and pension examination, the file contains only 
one medical report referable to the cervical spine during the 
period in question.  However, as set forth under 38 C.F.R. 
§ 4.1, it is essential that each disability be viewed in 
relation to its history.  See  also Schafrath v. Derwinski, 1 
Vet. App. 589, 592. (1995).  In this vein, private treatment 
records dated from 1974 and 1977 will be also be considered, 
as appropriate, for the period prior to September 23, 2002.

Following a review of the competent evidence, the Board finds 
that the veteran's disability picture is consistent with the 
20 percent evaluation currently assigned for moderate 
limitation of lumbar motion and that a higher rating is not 
warranted.  Indeed, an August 2000 treatment report written 
by D. W. S., M.D. revealed a finding of "rather limited 
range of motion about the...back." Moreover, flexion was noted 
to be "quite limited."  However, no specific range of 
motion results were noted.  That August 2000 treatment report 
also failed to discuss any additional limitation of function 
due to pain, weakness or related factors from which a higher 
evaluation may be based under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   The 
earlier private treatment records dated from 1974 to 1977 
similarly fail to indicate severe limitation of motion or 
functional impairment comparable therewith.  Such evidence 
could potentially have been established upon VA examination, 
but the veteran, on the advice of his accredited 
representative, voluntarily chose not to report.  As a 
consequence, the record lacks sufficient evidence from which 
an increased rating could be supported.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
prior to September 23, 2002.  In this regard, Diagnostic Code 
5293, for intervertebral disc syndrome, provides that a 40 
percent evaluation is warranted when severe, with recurring 
attacks, with intermittent relief.  

An August 1974 treatment report written by S. M., M.D. 
indicates complaints of numbness on the front of the thigh.  
On the right side, straight leg test was negative but femoral 
nerve stretching test was positive.  There was also an 
obvious difference in knee reflex on the right and left knee.  
There was also some sensory loss to light touch in front of 
the thigh.  There was no muscle weakness.  

Again, the August 2000 treatment record written by Dr. D. W. 
S. indicates some atrophy of the calf muscles.  Deep tendon 
reflexes were only obtainable at the left quadriceps.  
However, overall leg strength was quite good.  

The above evidence, while revealing some neurologic 
impairment attributable to the veteran's service-connected 
lumbar spine disability, does not indicate a disability 
picture consistent with severe intervetebral disc syndrome.  
Indeed, there is no showing of muscle weakness or any 
significant loss of strength in the lower extremities.  For 
these reasons, assignment of the next-higher 40 percent 
rating under the old version of Diagnostic Code 5293 is not 
justified here.

The Board has also considered whether Diagnostic Code 5295, 
as it existed prior to September 23, 2002, affords a basis 
for an increased rating here.  
Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The evidence of record fails to reveal a disability picture 
consistent with the next-higher 40 percent evaluation under 
the old version of Diagnostic Code 5295.  Indeed, while the 
veteran, in the August 2000 private treatment record, 
described his low back disability as feeling like a series of 
badly pulled muscles, there is no objective evidence of 
muscle spasm.  The evidence also fails to reveal listing of 
the spine, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes.  X-ray evidence does 
demonstrate disc disease (narrowing of joint spaces), but the 
overall the veteran's symptomatology does not most nearly 
approximate the criteria for a higher evaluation.  As such, 
an increase is not permissible through application of the old 
version of Diagnostic Code 5295. 

No other Diagnostic Codes in effect prior to September 23, 
2002, are relevant to the claim at issue.  Indeed, as there 
is no evidence of vertebral fracture, Diagnostic Code 5285 is 
not for application.  Similarly, as the evidence fails to 
establish ankylosis, or demonstrate disability comparable 
therewith, Diagnostic Codes 5286 and 5289 do not apply.   
There are no other relevant Code sections for consideration. 

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative changes of the 
lumbar spine.  In this regard, it is noted that the claims 
file does not contain any medical evidence pertinent to the 
lumbar spine during the period in question.  Again, the Board 
will consider the history of such disability in evaluating 
the claim.  See 38 C.F.R. § 4.1; See  also Schafrath v. 
Derwinski, 1 Vet. App. 589, 592. (1995).  

As noted above, one relevant orthopedic Diagnostic Code for 
consideration is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  
The historical evidence of record, as discussed above, does 
not directly address lumbar range of motion.  However, an 
August 2000 treatment report written by D. W. S., M.D. 
revealed a finding of rather limited motion. Based on this 
finding, a 20 percent evaluation for moderate limitation of 
motion under Diagnostic Code 5292 is found to be appropriate.  
The record does not establish additional functional 
limitation such as to allow for a finding that the veteran's 
disability picture more nearly approximates severe limitation 
of motion.  As such, a rating in excess of 20 percent is not 
possible under Diagnostic Code 5292.  

Diagnostic Code 5295 is also applicable here.  Again, there 
is no new evidence during the rating period in question.  As 
discussed earlier, the medical evidence in the record prior 
to September 23, 2002, does not allow for a rating in excess 
of 20 percent for lumbosacral strain.  

The Board finds that there are no other orthopedic Diagnostic 
Codes relevant to the evaluation of the veteran's claim.  As 
previously noted, Diagnostic Codes 5285 (vertebral fracture) 
and 5286-5289 (ankylosis) are not for application here.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbar spine disability.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8522-8530, are potentially applicable.   

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected degenerative changes of the 
lumbar spine.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative changes of the lumbar spine.  It has been 
determined that the veteran is entitled to a 20 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and entitled to a 10 percent rating under 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The veteran's other service-
connected disabilities for which he is assigned compensable 
evaluations include degenerative changes of the cervical 
spine (20 percent disabling) and tinnitus (10 percent 
disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 50 
percent is derived.  These combined ratings exceed the 
combined 40 percent evaluation currently in effect.  

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation if he is rated separately for 
the orthopedic and neurologic manifestations of the 
disability at issue.  As such, the evidence supports the 
grant of a separate 20 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
through September 25, 2003.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under the general 
rating formula for diseases and injuries of the spine, a 20 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5238 for spinal stenosis; and Diagnostic Code 
5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
orthopedic manifestations of the disability at issue based on 
the general rating formula for disease or injury of the 
spine, effective September 26, 2003, for Diagnostic Codes 
5237, 5238, 5242, and 5243.  Indeed, upon VA examination in 
February 2004, the veteran had forward flexion of the lumbar 
spine from 0 to 70 degrees.  Subsequent VA examination in 
September 2004 revealed forward flexion of the lumbar spine 
from 0 to 50 degrees.  As such, the criteria for the next-
higher evaluation under the general rating formula for 
diseases and injuries of the spine have not been satisfied.  
In so finding, the Board has appropriately considered 
additional functional impairment per 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board notes the veteran's complaints of 
persistent low back pain raised at the February 2004 VA 
examination.  At that time he also complained of flare-ups, 
during which his main difficulty was getting up and out of a 
chair.  The examiner observed such difficulty upon 
examination.  The examination report further indicated that 
the veteran walked with a cane due in part to his low back 
disability.  He also could not walk more than 20 or 30 yards.  
He could not lift, bend or kneel.  Moreover, the veteran took 
Tylenol for pain management.  Additionally, it was also noted 
that the veteran had 3 epidural treatments for his low back 
pain in the past year.  

Objective testing upon examination in February 2004 revealed 
tenderness to palpation of the back.  Such testing also 
demonstrated difficulty in performing range of motion.  The 
examiner indicated moderate painful motion.  Furthermore, the 
veteran was said to have additional limitation of motion due 
to pain, fatigue and lack of endurance.  There was no 
incoordination.  The veteran also had additional functional 
impairment with repetitive use.   Finally, subsequent VA 
examination in September 2004 continued to reflect difficulty 
in performing range of lumbar motion.  

The Board acknowledges the evidence of limited motion and 
additional functional impairment, as described above.  
However, such complaints and findings have been accounted for 
in the 20 percent evaluation currently assigned.  The 
evidence as whole simply does not reveal a disability picture 
more nearly approximating the next-higher 40 percent 
evaluation under the general rating formula.  Indeed, even 
considering additional functional limitation due to pain, 
weakness and lack of endurance, the veteran's 50-70 degrees 
of forward flexion are not consistent with a higher 
evaluation for the orthopedic manifestations of the veteran's 
low back disability.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  As discussed above, 
the medical evidence detailed above allows for a finding of 
no more than mild neurologic manifestations of the veteran's 
service-connected degenerative changes of the lumbar spine.  
Thus, the veteran remains entitled to a separate 10 percent 
rating under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 
for the neurologic manifestations of the disability at issue.

In conclusion, prior to September 23, 2002, the currently 
assigned single 20 percent evaluation for degenerative 
changes of the lumbar spine is appropriate and there is no 
basis for a higher rating.  From September 23, 2002, the 
veteran is entitled to separate 20 and 10 percent evaluations 
for the orthopedic and neurologic manifestations of his 
degenerative changes of the lumbar spine, respectively.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.



II & III.  Service connection- right and left knees 

Analysis

The veteran is claiming entitlement to service connection for 
right and left knee arthroplasties.  As the service medical 
records are absent any complaints or treatment for a right or 
left knee disability, and as the competent evidence does not 
otherwise establish that such current knee disabilities are 
causally related to active duty, direct service connection is 
not for application.  Indeed, while the veteran asserted that 
his current knee problems may have resulted from playing 
football during service in 1945, the VA examiner in September 
2004 stated that it was impossible for him to evaluate any 
causal relationship between the veteran's current knee 
disabilities and any in-service football injury.

The veteran also contends that his right and left knee 
disabilities are secondary to his service-connected 
degenerative changes of the cervical and lumbar spine areas.  
In this regard, service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).  

At the outset, it is noted that a September 2004 VA 
examination establishes current disability of the bilateral 
knees.  However, the evidence does not demonstrate that such 
current knee disabilities are proximately due to or the 
result of the veteran's degenerative changes of the cervical 
and lumbar spine.  Indeed, the VA examiner noted that the 
veteran's bilateral total knee arthroplasties appeared to 
have been placed for a chronic arthritis-type diagnosis.  He 
opined that such knee problems were not related to the 
veteran's service-connected neck and back disabilities.  
Rather, he believed it was probable that the knee problems 
represented a separate entity.  

Because the VA examiner offered his opinion following a 
review of the claims file, and following a comprehensive 
physical examination of the veteran, his conclusions are 
found to be highly probative.  Moreover, no other competent 
evidence of record refutes his findings.  The veteran has 
expressed his belief that his current knee disabilities have 
resulted from his service-connected degenerative changes of 
the cervical and lumbar spine.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence fails to demonstrate that the 
veteran's right and left knee arthroplasties are proximately 
due to or the result of his service-connected degenerative 
changes of the cervical and lumbar spine.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV. Service connection- depression

The veteran is claiming entitlement to service connection for 
depression.  As the service medical records are absent any 
complaints or treatment for a psychiatric disability, and as 
the competent evidence does not otherwise establish that any 
current depression is causally related to active duty, direct 
service connection is not for application.  

The veteran contends that his depression is secondary to his 
service-connected disabilities.  In support of this claim, he 
calls attention to a May 2005 treatment report written by M. 
C., Ed.D., and B. B., Ed.D.  That report reflects a diagnosis 
of adjustment disorder with anxiety.  Moreover, that report 
concluded that the veteran's mental difficulties had their 
nexus in his World War II injuries.  The basis for such 
opinion was that, since the veteran was in his mid-80s, most 
of the difficulties he was experiencing were not that unique 
and would not necessarily account for the amount of 
depression and anxiety demonstrated on examination.  
Therefore, the examiner attributed such difficulties to the 
persistent pain caused by the veteran's service-connected 
disabilities.  

While acknowledging the competent opinion provided by doctors 
M. C. and B. B., their conclusions are not found to be 
probative.  Indeed, the evidence of record indicates that the 
veteran's physical problems include nonservice-connected 
bilateral knee arthroplasties in addition to his service-
connected cervical and lumbar spine disabilities.  Thus, even 
if the veteran's depressive symptomatology is due to 
orthopedic pain, doctors M. C. and B. B. have not explained 
whether they distinguished between the discomfort brought 
about by the service-connected back and neck disabilities and 
that produced by the nonservice-connected bilateral knee 
problems.  In the absence of such clinical distinction, the 
Board must resolve doubt in the veteran's favor and find the 
opinion related to the service-connected disabilities.  
Nevertheless, there is no indication that doctors M.C. and B. 
B. had access to the veteran's claims file in conjunction 
with their evaluation, which reduces the probative value of 
their opinion.  Finally, the claims file contains competent 
evidence refuting the conclusions reached by doctors M.C. and 
B. B., as will be discussed below.

The veteran underwent a VA psychiatric examination in August 
2005.  At that time, following a comprehensive mental status 
evaluation, no psychiatric diagnosis was rendered.  As 
indicated in an August 2005 VA opinion, the veteran was a 
vibrant and outgoing individual in good spirits.  He had not 
needed psychiatric treatment and was not taking psychotropic 
medications.  None of the symptoms noted upon private 
examination in May 2005 were shown on VA examination.  Thus, 
the VA examiner concluded that any symptoms of depression and 
anxiety previously noted were transient in nature and had 
since fully resolved without any treatment.  

The Board acknowledges the inconsistency in diagnoses between 
the May 2005 private psychiatric evaluation and the August 
2005 VA examination.  However, even if the May 2005 private 
evaluation is deemed to establish a current chronic 
psychiatric disability, the competent evidence of record 
fails to demonstrate that such disability is proximately due 
to, or aggravated by, the veteran's service-connected 
degenerative changes of the cervical and lumbar spines.  The 
private opinion offered in May 2005 posits such a 
relationship, but, as the opinion was not based on review of 
the veteran's medical history as contained in the claims 
folder, such opinion is not found to be probative.  No other 
evidence of record relates a current psychiatric disability 
to the veteran's service-connected spine disabilities.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 20 percent for degenerative 
changes of the cervical spine is denied.

Prior to September 23, 2002, an initial rating in excess of 
20 percent for degenerative changes of the lumbar spine is 
denied.

From September 23, 2002, entitlement to a separate 20 percent 
initial staged evaluation for orthopedic manifestations of 
the service-connected degenerative changes of the lumbar 
spine is granted, subject to the applicable law governing the 
award of monetary benefits.

From September 23, 2002, entitlement to a separate 10 percent 
initial staged evaluation for neurologic manifestations of 
the service-connected degenerative changes of the lumbar 
spine is granted, subject to the applicable law governing the 
award of monetary benefits.

Service connection for right knee arthroplasty, to include as 
secondary to the veteran's service-connected degenerative 
changes of the lumbar and cervical spine is denied.

Service connection for left knee arthroplasty, to include as 
secondary to the veteran's service-connected degenerative 
changes of the lumbar and cervical spine is denied.

Service connection for a psychiatric disability, to include 
depression, to include as secondary to the veteran's service 
connected disabilities is denied.


_______________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


